TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00329-CV


Mark Beers, Appellant

v.

Shannon Beers, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
NO. 00-2155-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING


	Appellant Mark Beers has informed this Court that he does not wish to pursue his
appeal.  Accordingly, we dismiss this appeal for want of prosecution on our own motion.



  
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed for Want of Prosecution
Filed:   October 3, 2002
Do Not Publish